Title: To James Madison from Joel Barlow, 30 December 1811
From: Barlow, Joel
To: Madison, James


Private
Dear Sir
Paris 30 Dec 1811
In my private letter to you of the 19th. I took the liberty to intimate that I might address you by the frigate on the subject of connecting the indemnities due to our citizens with a convention of boundaries of Louisiana.
I have had many hints on this subject both from Spanish & French authority. I have always discouraged the idea by a declaration as general & vague as might be, that I am not instructed by my government, & therefore can say nothing that shall draw to any sort of consequence.
I thought it not prudent to make any specific exception to any part of the proposition, such as the right of the party ceding, the value of the proposed cession or the conditions on which it might be made. Thus reserving the power of being consistent with myself in case any circumstances should induce propositions that in your opinion ought to preclude such exceptions.
Here is a Spanish agent of rank who has formerly been minister at home and ambassador in France, & who now enjoys the confidence of both governments. He is charged with full powers by King Joseph to negotiate & conclude a convention of boundaries with the French or American authorities on terms, as he thinks, so advantageous to the U S that their government cannot refuse them.
In repeated conversations with this person I have collected the substance of the convention that he & the French Government will probably agree to. Indeed he would have proposed them before now had he supposed they would be accepted, or even discussed. I did not let him know that I should reduce them to writing or propose them to you in any shape.
I have however put them on paper as precisely as I can methodise the ideas, and I now take the liberty to lay them before you with some observations that have occurred to me as worthy your attention.
I assume as a general principle that it now becomes more than ever important to the peace & interest of the U States that the limits of Louisiana should be fixt & acknowledged by all parties concerned. The present appears the most favorable moment to do this, for reasons which will apply more or less to each of those parties.
1st. Spain. King Joseph is in want of money, & the sum he will get out of the six millions of dollars, the first grant mentioned in the project, is represented as a great object to him at this moment.
It cannot be long before a change will take place in his situation. He will either cease to be King of Spain by the effect of a union of that country to France; or his power as King of Spain will become more consolidated, when a million or two of dollars will be of less consequence to him; or, remaining K of S while Mexico shall be acknowledged independent, he will have no legal power to establish the limits in question.
He is now to all intents & purposes of public law the legitimate King of Spain, acknowledged by every power of Europe except England, & she is at war with him. The treaty of St. Ildefonso is well known to have been left defective as to the limits of the territory therein ceded. It requires explanation. J[o]seph, as King of Spain, is the only power that can (in concert with France) explain that treaty & define those limits. And no other power or people has a right to complain, provided their acknowledged rights are not thereby invaded.
Spain as a power, whoever is her king, owes the citizens of the U S considerable indemnities for captured property. This is a certain way, a legal way & the only way in which such indemnities can be had. It will be well viewed in Spain & in the U S; & the terms thus obtained by our citizens will be so much recovered as if from the bottom of the sea; for it would be folly to expect payment in any other way. The change of dynasty in Spain since the debts were contracted would be a sufficient pretext for refusing payment, if a constant refusal for ten or fifteen years preceeding that change had not already reduced the claimants to a desperate silence.
2d. France. This being the only power with which we contracted for Louisiana it is to the emperor alone that we can look for an explanation of its limits. By the convention of 1803 we recieve that territory from France with such limits as she recieves it from Spain. And the emperor in the convention of boundaries now proposed explains the former convention with the same authority with which he made it.
This he offers to do now, but there is no probability that he will do it at a later period, because he will not have the same inducement. It is well known that he now has the double motive of paying his own debts to our citizens & relieving his brother Joseph from pecuniary embarrassments. Without these motives he probably would not have listened to the project now brought forward.
He owes our citizens a considerable sum, probably from four to six millions of dollars. Whatever may be his means he certainly has not the intention of paying them in any other way. We know how difficult it is to draw money from his coffers at any rate for the best acknowledged debts when not so circumstanced that a refusal to pay would immediately clog his military operations. And in a case like this, where he can risk nothing but the animadversions of a few Diplomatic notes and the censure of American newspapers, he will feel such a perfect impunity in refusing to pay by any direct drain upon his treasury, that he will probably never think of it.
Indeed I am assured of this, not only from his conduct in common cases, but by the private declaration of his intentions, as I am told, in this particular case.
3d England. The Government of England expressed in a formal manner its acquiescence in our purchase of Louisiana. And it cannot pretend that the party who had the right to cede had not the right to fix the limits of the Cession.
By your message to Congress of the 5th November it seems that England is interfering with your operations in one of the Floridas. What this interferance may be I know not, for I have seen no other document but that message. She probably does this on the ground that such territory was not included in the cession. But when she sees that the same powers that made the cession acknowledge that such territory was included therein, then that pretext at least is removed; and if after that she persists in meddling with this affair it must be on other grounds than those of obtaining justice for a pretended ally, & she may be opposed by other arguments.
4th Mexico including the provinces between that and Louisiana. These provinces have never yet formed an organized power capable of declaring a national will. It has all along been contended by us, and never contradicted by them, that our western limit was the Rio Bravo. But whether we own the Country or not, the Mexicans certainly do not own it.
According to the recieved doctrines of public law & colonization the government of Spain was the only power that had the right to form and declare the limits of provinces in that region. Spain had a right to buy and sell these provinces as well as fix their limits. Spain had before bought Louisiana, she has lately sold Louisiana and she now declares what Louisiana is.
But the provinces now in insurrection to the west of the Bravo, to say the most of their rights, have no rights beyond their own limits, neither is it the interest of Mexico to extend her boundary farther to the East. If any power or people in those territories are to be consulted it is that which I am going next to mention.
5th The people living on the ceded lands. We find that the people of Louisiana living on the Missisippi & in West Florida have acquiesced and rejoiced in becoming part of us and belonging to the UStates. There is every reason to believe that those of East Florida and those of Taxos [sic] &c. partake of the same sentiments. But these dispositions may change in a short time after they shall have formed other connections or other habits, incompatible with the union now proposed.
This is the moment of revolutionary ideas in all those colonies. It is therefore the most proper moment, to settle them down in habits and attachments that may be permanent.
It is remarkable that the whole business of Louisiana has been hitherto conducted without shedding a drop of blood. It has done honor to our government as well as to the people in question. But the limits being yet unsettled there must, at no distant day, be a breaking up some where; and it would be more convenient, more safe and probably more peaceful to have it done now, before the lands are much peopled, and before local interests and habits become inforced by local power.
6th The United States Their object is to live in peace with all the world, and to cultivate those natural advantages which ought to secure their greatest happiness as a nation. For this purpose they should be sufficiently populous and powerful to be able to feel that they can at all times do justice, as well as command it, without any other effort than that of forming a national will. It is only on habits of justice, that those of peace can be established. And the best security for both in the case now in question is to settle those great frontier discussions before they shall appear to be great, and while all the other parties concerned are more willing or more complying than they ever can be hereafter; especially before some of them shall cease to have the right, and we ourselves cease to have the power.
7th Your administration. Excuse me, my dear Sir, if I reckon this among the parties concerned. A desire to render your administration popular is a sentiment of patriotism, and not merely of friendship and attachment to you; and the expression of this desire is not flattery it is not a profession of love to you but to the country. You were called to administer the Government at a time when there existed a great moral struggle between republican principles and their opposit[e]s. The contest is of awful magnitude, & it is not yet decided.
Its decision depends greatly on your success; & I have accustomed myself to regard the triumph of your administration as identified in some measure with that of our constitution.
This you may think is taking a strong hold of the subject, and I cannot but percieve a great cause of congratulation and triumph in the indemnities to so many of our citizens as are involved in the proposed arrangement; especially do I percieve it in the peaceable acquisition of so great an additional territory and fixing the limits of several thousand miles of our most contested frontier, and this cheaper than was ever expected and of much greater extent. Indeed I cannot foresee any probable time when, or principle on which, the western & northwestern boundary of that country will be settled, if not terminated now.
On the whole you are doubtless more familiar with the Object than I am, and know better, how these terms compare with what you have before offered and what you have tried to obtain. I have understood that the sum you offered was far greater, and the limits you demanded were far less. In fact you here give nothing. You allow the party to retain six millions of acres out of the two hundred Millions he gives you beyond what you were willing before to consider as your limits.

I recollect the paper you showed me last summer containing the proposition transmitted by Mr Russell. The present one differs from that, as well as I recollect it, in a variety of respects. 1st. it takes in a much greater territory than that did, even four degrees of latitude from the middle of the continent to the south sea. 2d. It indemnifies your citizens, and a very clamorous class of them, to the amount of forty two millions of Francs. 3d. It admits grants of land upon you to a less amount by twelve millions of acres; his proposal being, if I remember right, thirty two millions, this twenty millions. 4th. The state of Europe is different from what it was a year ago, and admits more readily the legality of Joseph’s power. 5th. the most striking difference perhaps is in the manner of the transaction. That had the appearance of a new grant in which the right of the grantor might be scrutinized; this is nothing but an explanation of an old grant; an explanation by the only power on earth that can now explain it, and a grant that all the world knows was left unexplained, has need of explanation, and must and will lead to disputes, probably to wars, if left much longer unexplained.
My duty seems to require that I should state to you one fact, at least what I believe to be a fact, that in this transaction there is no corruption or underhand dealing in contemplation. The spanish Agent has no under agents. He assures me in the most solemn manner that King Joseph is in great distress for money for his domestic expences, and that he will really recieve every dollar that can be raised out of the six millions of Acres. And that the loan is to enable him to live till he can get the land surveyed and in a state to sell for his sole account.
This agent will doubtless be well paid; but farther than that I believe the negotiation proposed is just what it purports to be. Should you think proper to pursue this business under any modifications that would not greatly change the substance, I should not despair of obtaining them.
You will judge of the propriety of giving me as speedy an answer as may be, as I expect this agent will not long delay to make his proposition in form, or if not, his master may forbid anything farther to be said about it. With great respect & attachment yr. obt. Sert.
J. Barlow
 
[Enclosure]
Sketch of a Convention of boundaries
Spain acknowledges that the boundaries of the country ceded to France under the general name of Louisiana by the treaty of St. Ildefonso was not clearly defined in that treaty. And as doubts have arisen and disputes may hereafter arise with respect to the precise boundaries intended, she now declares as a supplimentary article to said treaty that the country therein ceded to France is bounded as follows.

First begin[n]ing at the mouth of the Rio Bravo sometimes called rio del norté in the gulph of Mexico and running eastward and southward with the coast of North America bordering said Gulph till it joins the Atlantic Ocean, thence northward with the coast of North America bordering said Ocean to the mouth of the river St Marys which now forms the boundary of the State of Georgia, comprehending all Islands both of said ocean and said Gulph within three leagues of said coast of North America in the extent above mentioned. Next begin[n]ing at the mouth of the said rio Bravo and running up the same in the middle of its channel till it intersects the 30th degree of north latitude, thence on a due north line to the completion of the 42d. degree of North latitude, thence on a due west line to the Pacific Ocean. The navigation of the Rio Bravo from the gulph to the 30th Degree will be declared equally free for the inhabitants on each side of said River, And the other limits of Louisiana are declared to extend so as to comprehend in the cession thereof all the territories, by whatever local names they may have been called, that on the day of the signature of said Treaty of Saint Ildefonso belonged to the Spanish monarchy in the continent of North America to the northward and Eastward of the lines and limits above described.
All grants of land made by the Spanish government either before or after the date of said Treaty of St. Ildefonso that now remain unsurveyed & unlocated are declared to be null and void except one grant of six millions of acres made on the  day of  to A. B. his heirs and assigns in fee simple, and another grant of fourteen millions of acres to said A. B. and by him transfered to the Register of the Treasury of the UStates in trust as hereinafter mentioned; which two grants shall be valid, and the intention thereof executed on the following conditions:
The grant of six Millions of acres is to be laid out, a half a Million thereof in east Florida, and the other five millions and a half between the Rio Bravo, and the river Sabine, both at the choice of A. B. to be surveyed at the expence of A. B. and the warrants for the location of the lots are to issue from the Treasury of the UStates to be signed by the Register.
The grant of fourteen Millions is to be placed on any vacant lands between the Missisippi and the Bravo and south of the 33d degree of latitude within the limits of Louisiana as above described at the choice of the Secretary of the Treasury of the UStates, to be surveyed at the expence of said A. B. in lots of five thousand acres each.
This latter grant is appropriated to the indemnification of the American citizens for the Spoliations committed on their property contrary to the law of nations in Spain and France, to be more particularly designated in the convention.
It is conjectured that these spoliations may amount to forty two millions of Francs, that is twelve millions in Spain and thirty millions in France. The lands, being surveyed in tracts of five thousand acres and the warrants signed by the Register ready to be delivered at the Treasury, are considered as worth three francs an acre, And are to be received at that rate in full payment for the spoliations by the claimants.
The United States are to make a loan to the said A. B. of one million of dollars in a stock bearing interest at six per Cent per annum payable quarterly in Washington the principal redeemable in ten years. Said loan to A. B. to bear an equal interest of 6 prCent. To secure the repayment of this money, as well interest as principal, the warrants for the six Millions of Acres granted to A. B. shall remain in the Treasury of the UStates to be given out by the Register only as fast as the repayment of the loan is effected, and that only in the ratio or at the rate of forty cents an acre. So that a warrant for five thousand acres can be given out only on the repayment of two thousand dollars, plus the interest that will have accrued thereon. At which rate the warrants for only two millions and a half of acres, out of the six millions, will be delivered when the whole loan is reimbursed, at which time all the remainder of said warrants shall be given up.
And to insure the faithful performance of that part of the contract which regards the survey of the fourteen Millions of Acres, one fifth of the loan, or two hundred thousand dollars, shall remain in the Treasury, and the lands shall be surveyed by the surveyors of the United States and paid by the Treasury out of the two hundred thousand dollars thus retained for that purpose. And in case that expence of survey should amount to more or less than the two hundred thousand dollars the difference can be adjusted by a clause in the convention.
No greater sum than forty two millions of francs shall be found due for these spoliations and paid for in this way. And a commission shall be established in Paris in the manner to be pointed out by the President, to apportion that sum, or as much thereof as may be justly due, among the sufferers. The commission shall decide according to equity and the law of nations; and the rule for estimating the value to be paid for shall be the prime cost of ship and Cargo.
But in case the American Government should prefer not to confirm the grant of fourteen millions of Acres, but to keep that portion of the land to itself, it shall be at liberty so to do, provided it shall pay its own citizens to the full amount of what shall be found due not exceeding forty two millions of francs; and in that case the two hundred thousand dollars shall be retained as the just price of the survey, which the Government is at liberty to make or not; and the two hundred thousand dollars shall nevertheless be considered, as a part of the loan to A. B. and repaid accordingly as above stated.
 